Exhibit 10.34

 

 

 

10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_01.gif
[ex-10d34g001.gif]

AMENDMENT NO. 1 TO EXECUTIVE SEVERANCE AGREEMENT This Amendment No. 1 to
Executive Severance Agreement (this “Amendment”), by and between Teladoc Health,
Inc., a Delaware corporation (“Teladoc” or the “Company”), and Mr. Andrew
Turitz, an individual resident in the State of Illinois (“Executive”), is made
as of October 29, 2019. Recitals A. Teladoc and Executive are parties to that
certain Executive Severance Agreement, dated as of July 15, 2015 (the
“Agreement”). B. Teladoc and Executive desire to make certain changes to the
Agreement, as set forth in this Amendment. Terms and Conditions In consideration
of the mutual covenants contained herein, along with other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows: 1.
Amendments. 1.1.Except as otherwise set forth in this Amendment, capitalized
terms have the meaning given them in the Agreement. 1.2.A Section 8(k) is hereby
added to the Agreement, as follows: “(k) Governance Policies. During and, to the
extent required by applicable law, regulation or exchange listing requirement,
following the period of Executive’s employment with the Company, Executive shall
be subject to all of the Company’s corporate governance and executive
compensation policies in effect from time to time, including any stock ownership
guidelines and the Company’s executive compensation recovery policy.”
1.3.Section 1(d) of the Agreement is hereby deleted in its entirety and replaced
with the following: “(d) “Cause” shall mean: (A) the willful and continued
failure by Executive to substantially perform his or her duties to the Company
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness), after demand for substantial performance is
delivered by the Company that specifically identifies the manner in which the
Company believes Executive has not substantially performed his or her duties,
which is not cured within thirty (30) days after notice of such failure has been
given to the Executive by the Company; (B) the willful engaging by the Executive
in misconduct that is significantly injurious to the Company, monetarily, in
reputation or otherwise, including any conduct that is in violation of the
written employee workplace policies of the Company; or (C) the Executive’s
commission of any felony, or any crime involving dishonesty in respect of the
business or affairs of the Company or any of its subsidiaries. No act, or
failure to act, on the Executive’s part shall be Page 1 of 6

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_02.gif
[ex-10d34g002.gif]

considered “willful” unless done, or omitted to be done by him or her not in
good faith and without reasonable belief that his or her action or omission was
in the best interest of the Company.” 1.4.Section 1(h) of the Agreement is
hereby deleted in its entirety and replaced with the following: “(h) “Good
Reason” shall mean one or more of the following, without Executive’s consent:
(A) there is a material reduction in aggregate amount of Executive’s base salary
and target bonus without Executive’s consent (except where there is a general
reduction applicable to the management team generally); (B) there is a material
reduction in Executive’s overall responsibilities or authority, or scope of
duties below the position of a Senior Vice President – Business Development of
the Company; (C) Executive is required by the Company to relocate his or her
principal place of employment outside of the Chicago metropolitan area; or (D)
the failure of the Company to obtain an agreement from any successor to all or
substantially all of the business or assets of the Company to assume this
Agreement as contemplated in Section 8(a) of this Agreement; or (E) any material
breach by the Company of this Agreement. Furthermore, any provision of this
Agreement to the contrary notwithstanding, “Good Reason” shall be deemed to
exist if, in connection with or following a Change of Control, the Company’s
common stock ceases to be publicly traded on a national securities exchange,
unless Executive becomes (or continues as) the Senior Vice President – Business
Development (with the powers and responsibilities customarily associated with
the highest-ranking corporate development official) of the ultimate parent
entity, or successor to, the Company in such Change of Control, and the common
stock of such parent entity or successor, as applicable, is publicly traded on a
national securities exchange. It is understood that Executive must assert any
termination for Good Reason by written notice to the Company no later than
ninety (90) days following the date on which arises the event or events giving
the Executive the right to assert such a termination, and the Company must have
an opportunity within thirty (30) days following delivery of such notice to cure
the Good Reason condition. In no instance will a resignation by Executive be
deemed to be for Good Reason if it is made more than twelve (12) months
following the initial occurrence of any of the events that otherwise would
constitute Good Reason hereunder.” 1.5.Section 2(a) of the Agreement is hereby
deleted in its entirety and replaced with the following: “(a) Severance Upon
Qualifying Termination. If Executive has a Qualifying Termination that does not
occur prior to but in connection with, on the date of, or within twelve (12)
months following a Change of Control, then subject to (x) the requirements of
this Section 2(a), (y) Executive’s continued compliance with the terms of the
Confidentiality Agreement and Sections 4 and 5 hereof and (z) the terms of
Section 8 hereof, Executive shall be entitled to receive the following payments
and benefits: (i)The Company shall pay to Executive (A) his or her fully earned
but unpaid base salary through the date of Executive’s Qualifying Termination,
(B) any accrued but unpaid paid time off and (C) any other amounts or benefits,
if any, under the Company’s employee benefit plans, programs or arrangements to
which Executive is entitled pursuant to the terms of such plans, programs or
arrangements or applicable law, payable in accordance with the terms of Page 2
of 6

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_03.gif
[ex-10d34g003.gif]

such plans, programs or arrangements or as otherwise required by applicable law
(collectively, the “Accrued Rights”); (ii) Executive shall receive continued
payment of the Base Salary for a period of six (6) months following the
termination date in accordance with the Company’s ordinary payroll practices;
(iii) The Company will pay Executive the amount of any earned but unpaid annual
bonus for the calendar year immediately prior to the year in which Executive’s
Qualifying Termination occurs, as determined by the Board (or an authorized
committee) in its good faith discretion, payable in a lump sum at the same time
annual bonuses are paid to other Company executives generally but in no event
later than December 31 of the year in which Executive’s Qualifying Termination
occurs; (iv) If Executive timely elects continued coverage under COBRA for
Executive and Executive’s covered dependents under the Company’s group health
(medical, dental or vision) plans following such Qualifying Termination, then
the Company shall pay the COBRA premiums necessary to continue Executive’s and
his covered dependents’ health insurance coverage in effect on the termination
date until the earliest of (x) six (6) months following the effective date of
such Qualifying Termination, (y) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (and Executive agrees to promptly notify the
Company of such eligibility) and (z) the date Executive ceases to be eligible
for COBRA continuation coverage for any reason, including plan termination (such
period from the Qualifying Termination date through the earlier of (x)-(z), in
such case, the “COBRA Payment Period”). Notwithstanding the foregoing, if at any
time the Company determines that its payment of COBRA premiums on Executive’s
behalf would result in a violation of applicable law (including but not limited
to the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act) or an excise tax, then in lieu of
paying COBRA premiums pursuant to this Section 2(a)(iv), the Company shall pay
Executive on the last day of each remaining month of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding, such payment to be made without regard to
Executive’s payment of COBRA premiums; and (v) All unvested equity or
equity-based awards granted to Executive under any and all equity compensation
plans of the Company that were scheduled to vest within six (6) months after the
date of Executive’s termination or resignation shall become immediately vested
as to time, with any such awards that are subject to performance-based vesting
conditions remaining eligible to vest to the extent the performance conditions
are satisfied during such six-month period (provided that nothing in this
Section 2(a) shall operate to extend the term, if any, of an award beyond the
final expiration date provided in the applicable award agreement).” 1.6.Section
2(b) of the Agreement is hereby deleted in its entirety and replaced with the
following: “(b) Severance Upon Qualifying Termination Occurring in Connection
with a Change of Control. If Executive has a Qualifying Termination that occurs
prior to but in Page 3 of 6

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_04.gif
[ex-10d34g004.gif]

connection with, on the date of, or within twelve (12) months following a Change
of Control, then subject to (x) the requirements of this Section 2(b), (y)
Executive’s continued compliance with the terms of the Confidentiality Agreement
and Sections 4 and 5 hereof and (z) the terms of Section 8 hereof, in lieu of
the payments and benefits described in Section 2(a) above, Executive shall be
entitled to receive the following payments and benefits: (i) the Company shall
pay to Executive the Accrued Rights; and (ii) Executive shall receive continued
payment of the Base Salary for a period of twelve (12) months following the
termination date in accordance with the Company’s ordinary payroll practices;
and (iii) The Company shall pay Executive the amount of any earned but unpaid
annual bonus for the calendar year immediately prior to the year in which
Executive’s Qualifying Termination occurs, as determined by the Board (or an
authorized committee) in its good faith discretion, payable in a lump sum at the
same time annual bonuses are paid to other Company executives generally but in
no event later than December 31 of the year in which Executive’s Qualifying
Termination occurs; and (iv) The Company shall pay Executive an additional
amount equal to a pro rata portion of the annual bonus Executive would have
earned for the year of termination, which bonus shall be determined based on
Company financial performance results for such year, payable in a lump sum at
the same time bonuses are paid to Company senior executives generally (but in no
event later than March 15 of the year following the year in which Executive’s
Qualifying Termination occurs); and (v) The Company shall pay Executive an
additional amount equal to one hundred percent (100%) of Executive’s annual
target bonus, payable in a lump sum on the Company’s first ordinary payroll date
occurring after the effective date of the later of Executive’s Qualifying
Termination or the Change of Control; and (vi) If Executive timely elects
continued coverage under COBRA for Executive and Executive’s covered dependents
under the Company’s group health (medical, dental or vision) plans following
such Qualifying Termination, then the Company shall pay the COBRA premiums
necessary to continue Executive’s and his covered dependents’ health insurance
coverage in effect on the termination date until the earliest of (x) twelve (12)
months following the effective date of such Qualifying Termination, (y) the date
when Executive becomes eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment (and Executive
agrees to promptly notify the Company of such eligibility) and (z) the date
Executive ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination (such period from the Qualifying Termination date
through the earlier of (x)-(z), in such case, the “COBRA Payment Period”).
Notwithstanding the foregoing, if at any time the Company determines that its
payment of COBRA premiums on Executive’s behalf would result in a violation of
applicable law (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act) or an excise tax, then in lieu of paying COBRA premiums
pursuant to this Section 2(b)(iv), the Company shall pay Executive on the last
day of each remaining month of Page 4 of 6

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_05.gif
[ex-10d34g005.gif]

the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premium for such month, subject to applicable tax withholding, such payment to
be made without regard to Executive’s payment of COBRA premiums; and (vii) all
unvested equity or equity-based awards granted to Executive under any and all
equity compensation plans of the Company shall become immediately vested as to
time and any such awards that are subject to performance-based vesting will
remain eligible to vest to the extent the performance conditions are thereafter
satisfied (provided that nothing herein shall operate to extend the term, if
any, of an award beyond the final expiration date provided in the applicable
award agreement).” 2. Other Provisions. Except as expressly set forth above,
each and every provision of the Agreement shall remain unchanged and in full
force and effect. 3. General Provisions. The provisions of Section 8 of the
Agreement shall govern this Amendment, to the fullest extent applicable and are
hereby incorporated into this Amendment. [Signature page follows.] Page 5 of 6

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_06.gif
[ex-10d34g006.gif]

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above. MR. ANDREW TURITZ, an individual resident in the
State of Illinois TELADOC HEALTH, INC., a Delaware corporation By:MduL gyraUz
Name: Ms. Michelle Bucaria Title: Chief Human Resources Officer
[C:\Users\avandervoort\Dropbox\Desktop\ Word and Excel plus Annual
Working\Amendment No I to Turitz Executive Severance Agreement.docx] Page 6 of6

 

 








 

 

10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_07.gif
[ex-10d34g007.gif]

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above. MR. ANDREW TURITZ, an individual resident in the
State of Illinois TELADOC HEALTH, INC., a Delaware corporation By: #« Aflf{tew
Tutitz Name: Ms. Michelle Bucaria Andrew Turit z (Oct 30, 2019) Title:
ChiefHuman Resources Officer [C:\Users\avandervoort\Dropbox\Desktop\Word and
Excel plus Annual Working\Amendment No I to Tmit z Executive Severance
Agreement.docx] Page 6 of6

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_08.gif
[ex-10d34g008.gif]

2019-10-29 Amendment No 1 to Turitz Executive Severance Agreement Final Audit
Report 2019-10-30 "2019-10-29 Amendment No 1 to Turitz Executive Severance Ag
reement" History 'El Document created by Adam Vandervoort
(avandervoort@teladoc.com) 2019-10-30 - 4:53:29 PM GMT-IP address: 38.79.0.242
12!.. Document emailed to Andrew Turitz (aturitz@teladochealth.com) for
signature 2019-10-30-4:53:51 PM GMT 'El Email viewed by Andrew Turitz
(aturitz@teladochealth.com) 2019-10-30-7:04:06 PM GMT-IP address: 136.179.21.75
&G Document e-signed by Andrew Turitz (aturitz@teladochealth.com) Signature
Date: 2019-10-30-10:13:42 PM GMT-Time Source: server-IP address: 63.144.88.66 0
Signed document emailed to Adam Vandervoort (avandervoort@teladoc.com) and
Andrew Turitz (aturitz@teladochealth.com) 2019-10-30-10:13:42 PM GMT Adobe Sign
Created: 2019-10-30 By: Adam Vandervoort (avandervoort@teladoc.com) Status:
Signed Transaction ID: CBJCHBCAABAAJXsyoFfP_--OXVr-MzGBAicNVtqHz2FC

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_09.gif
[ex-10d34g009.gif]

EXECUTIVE SEVERANCE AGREEMENT This Executive Severance Agreement ("Agreement")
is made effective as of July 15, 2015 ("Effective Date"), by and between
Teladoc, Inc. (the "Company") and Andrew Turitz ("Executive"). WHEREAS,
Executive is a key employee of the Company and the Company and Executive desire
to set fmth herein the terms and conditions of Executive's compensation in the
event of a termination of Executive's employment under ce1tain circumstances.
NOW, THEREFORE, the parties agree as follows: 1. Definitions. For purposes of
this Agreement, the following terms shall have the following meanings: (a)
"Affiliate" means with respect to any person or entity, any other person or
entity that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person or
entity. For purposes of this definition, "control", when used with respect to
any person or entity, means the power to direct the management and policies of
such person or entity, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and the terms "controlling" and
"controlled" have meanings correlative to the foregoing. (b) "Base Salary" means
Executive's base salary at the rate in effect on the date of Executive's
Qualifying Termination (disregarding any decrease in such base salary that
constitutes a Good Reason event). (c) "Board'' shall mean the Board of Directors
of the Company. (d) "Cause" shall mean any of the following: (i) Executive's
breach of Executive's duty of loyalty to the Company or Executive's willful
breach of Executive's duty of care to the Company; (ii) Executive's material
failure or refusal to comply with reasonable written policies, standards and
regulations established by the Board from time to time which failure or refusal,
if curable, is not cured to the reasonable satisfaction of the Board during the
fifteen (15) day period following written notice of such failure or refusal from
the Board; (iii) Executive's commission of a felony, an act of theft,
embezzlement or misappropriation of funds or the property of the Company or its
subsidiaries of material value or an act of fraud involving the Company or its
subsidiaries; (iv) Executive's willful misconduct or gross negligence which
causes or reasonably could cause (for example, if it became publicly lmown)
material harm to the Company's standing, condition or reputation; (v)
Executive's material violation of the Company's Code of Ethics (or similar
written policies concerning ethical behavior) or written policies concerning
harassment or discrimination; or (vi) any material breach by Executive of the
provisions of the Confidentiality Agreement or a material provision of this
Agreement. (e) "Change of Controf' shall mean (other than an initial public
offering of the Company) (i) any transaction or series of related transactions
resulting in the consummation of a merger, combination, consolidation or other
reorganization of the Company with or into any NY\7059667.4

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_10.gif
[ex-10d34g010.gif]

third party, other than any such merger, combination, consolidation or
reorganization following which the holders of capital stock of the Company
immediately prior to such merger, combination, consolidation or reorganization
continue to hold, solely in respect of their interests in the Company's capital
stock immediately prior to such merger, combination, consolidation or
reorganization, at least fifty-five percent (55%) of the voting power of the
outstanding capital stock of the Company or the surviving or acquiring entity;
(ii) any transaction or series of related transactions resulting in the
consummation of the sale, lease, exclusive or irrevocable licensing or other
transfer of all or substantially all of the assets of the Company to a third
pruty, other than any such sale, lease, exclusive or irrevocable licensing or
transfer following which the holders of capital stock of the Company immediately
prior to such sale, lease, exclusive or inevocable licensing or transfer
continue to hold, solely in respect of their interests in the Company's capital
stock immediately prior to such sale, lease, exclusive or irrevocable licensing
or transfer, at least fifty-five percent (55%) of the voting power of the
outstanding capital stock of the acquiring entity; or (iii) any transaction or
series of related transactions resulting in the transfer or issuance, whether by
merger, combination, consolidation or otherwise, of Company securities to a
person or group if, after such transfer or issuance, such person or group would
hold fifty-five percent (55%) of the voting power of the outstanding capital
stock of the Company; provided that, with respect to any payments or benefits
payable to Executive pursuant to this Agreement that may be considered defened
compensation under Section 409A of the Code, the transaction or event described
in clause (i), (ii) or (iii) shall only constitute a Change of Control for
purposes of this Agreement if such transaction or event also constitutes a
"change in control event," as defined in Treasury Regulation Section
1.409A-3(i)(5). (f) "Code" shall mean the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations and other interpretive guidance
thereunder. (g) "Confidentiality Agreement" shall mean the Employee
Confidentiality Agreement between the Company and Executive dated January 5,
2015. (h) "Good Reason" shall mean the occurrence of any of the following events
or conditions without Executive's written consent: (i) a material diminution in
Executive's base salary or target annual bonus level; (ii) a material diminution
in Executive's authority, duties or responsibilities, other than as a result of
a Change of Control immediately after which Executive holds a position with the
Company or its successor (or any other entity that owns substantially all of the
Company's business after such sale) that is substantially equivalent with
respect to the Company's business as Executive held immediately prior to such
Change of Control; (iii) a change in the geographic location of Executive's
principal place of employment to any location that is more than 75 miles from
the location immediately prior to such change; or (iv) the failure of the
Company to obtain an agreement from any successor to all or substantially all of
the business or assets of the Company to assume this Agreement as contemplated
in Section 8(a) of this Agreement; provided that Executive must provide written
notice to the Company of the occunence of any of the foregoing events or
conditions within 60 days of the occunence of such event and such event or
condition must remain uncured for 30 days following the Company's receipt of
such written notice. Any voluntary tetmination for "Good Reason" following such
30 day cure period must occur no later than the date that is 30 days following
the expiration of the Company's cure period. 2 NY\7059667.4

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_11.gif
[ex-10d34g011.gif]

"Qualifying Termination" means (i) a termination by Executive of (i) Executive's
employment with the Company for Good Reason or (ii) a termination by the Company
of Executive's employment with the Company without Cause. "Target Bonus Amounf'
means Executive's target annual bonus amount G) in effect at the time of
Executive's Qualifying Termination (disregarding any decrease in such target
annual bonus amount that constitutes a Good Reason event). 2. Severance. (a)
Severance Upon Qualifying Termination. If Executive has a Qualifying Tetmination
that does not occur on the date of or within 12 months following a Change of
Control, then subject to (x) the requirements of this Section 2, (y) Executive's
continued compliance with the terms of the Confidentiality Agreement and
Sections 4 and 5 and (z) the terms of Section 8, Executive shall be entitled to
receive the following payments and benefits: (i) The Company shall pay to
Executive (A) his or her fully earned but unpaid base salary through the date of
Executive's Qualifying Tetmination, (B) any accrued but unpaid paid time off and
(C) any other amounts or benefits, if any, under the Company's employee benefit
plans, programs or arrangements to which Executive may be entitled pursuant to
the terms of such plans, programs or anangements or applicable law, payable in
accordance with the terms of such plans, programs or arrangements or as
otherwise required by applicable law (collectively, the ''Accrued Rights"); (ii)
Executive shall receive continued payment of the Base Salary for a period of 6
months following the termination date (the "Salary Severance Period'') in
accordance with the Company's ordinary payroll practices; (iii) The Company will
pay Executive the amount of any earned but unpaid annual bonus for the year
immediately prior to the year in which Executive's Qualifying Termination
occurs, as detetmined by the Board (or an authorized committee) in its good
faith discretion, payable in a lump sum at the same time annual bonuses are paid
to other Company executives generally but in no event later than December 31 of
the year in which Executive's Qualifying Termination occurs; and (iv) If
Executive timely elects continued coverage under COBRA for Executive and
Executive's covered dependents under the Company's group health plans following
such Qualifying Termination, then the Company shall pay the COBRA premiums
necessary to continue Executive's and his covered dependents' health insurance
coverage in effect on the tennination date until the earliest of (x) 6 months
following the effective date of such Qualifying Termination (the "COBRA
Severance Period''), (y) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (and Executive agrees to promptly notify the
Company of such eligibility) and (z) the date Executive ceases to be eligible
for COBRA continuation coverage for any reason, including plan termination (such
period from the Qualifying Termination date through the earlier of (x)-(z), the
"COBRA Payment Period''). Notwithstanding the foregoing, if at any time the
Company determines that its payment of COBRA premiums on Executive's 3
NY\7059667.4

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_12.gif
[ex-10d34g012.gif]

behalf would result in a violation of applicable law (including but not limited
to the 2010 Patient Protection and Affordable Care Act, as amended by the 2010
Health Care and Education Reconciliation Act) or an excise tax, then in lieu of
paying COBRA premiums pursuant to this Section 2(a)(iv), the Company shall pay
Executive on the last day of each remaining month of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding, such payment to be made without regard to
Executive's payment of COBRA premiums. (b) Severance Upon Qualifying Termination
Occurring Within 12 Months Following a Change of Control. If Executive has a
Qualifying Termination that occurs on the date of or within 12 months following
a Change of Control, then subject to (x) the requirements of this Section 2, (y)
Executive's continued compliance with the terms of the Confidentiality Agreement
and Sections 4 and 5 and (z) the terms of Section 8, Executive shall be entitled
to receive the payments and benefits described in Section 2(a) above; provided
that: (i) the Salary Severance Period shall be increased to 9 months; (ii) the
COBRA Severance Period shall be increased to 9 months; (iii) the Company shall
pay Executive an additional amount equal to 75% of the Target Bonus Amount,
payable in a lump sum on the Company's first ordinary payroll date occuning
after the effective date of Executive's Qualifying Termination; and (iv) all
unvested equity or equity-based awards granted to Executive under any equity
compensation plans of the Company shall become immediately vested as to time and
any such awards that are subject to perfmmance-based vesting will remain
eligible to vest to the extent the performance conditions are thereafter
satisfied (provided that nothing herein shall operate to extend the term, if
any, of an award beyond the final expiration date provided in the applicable
award agreement or prohibit the award from being treated in substantially the
same manner as awards held by Company employees in the context of a Change of
Control or other corporate transaction). (c) Other Terminations. Upon
Executive's termination of employment for any reason other than as set fmth in
Section 2(a) and Section 2(b), the Company shall pay to Executive the Accrued
Rights and shall have no other or further obligations to Executive under this
Agreement. The foregoing shall be in addition to, and not in lieu of, any and
all other rights and remedies which may be available to the Company under the
circumstances, whether at law or in equity. (d) Release. As a condition to
Executive's receipt of any amounts set fmth in Section 2(a) or Section 2(b)
other than the Accrued Rights, Executive shall, within the 60 day period
following the date of Executive's Qualifying Te1mination, deliver (without
revoking) prior to receipt of such severance benefits, an effective, general
release of claims in favor of the Company or its successor, its subsidiaries and
their respective directors, officers and stockholders in a form acceptable to
the Company or its successor, such form to contain a reaffirmation of
Executive's promises contained in Section 4 of this Agreement and the
Confidentiality Agreement and a promise not to disparage the Company, its
business, or its employees, officers, directors or stockholders. The form of the
general release will be provided to the Executive not later than five (5) days
following the date of Executive's Qualifying Termination. (e) Exclusive Remedy:
Other Arrangements. Except as otherwise expressly required by law (e.g., COBRA)
or as specifically provided herein, all of Executive's rights to 4 NY\7059667.4

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_13.gif
[ex-10d34g013.gif]

salary, severance, benefits, bonuses and other amounts (if any) accruing after
the termination of Executive's employment for any reason shall cease upon such
termination. In addition, the severance payments provided for in Section 2(a)
and Section 2(b) above are intended to be paid in lieu of any severance payments
Executive may otherwise be entitled to receive under any other plan, program,
policy, contract or agreement with the Company or any of its Affiliates,
including for the avoidance of doubt, any employment agreement or offer letter
(collectively, "Otlter Arrangements"). Therefore, in the event Executive becomes
entitled to receive the severance payments and benefits provided under Section
2(a) or Section 2(b), Executive shall receive the amounts provided under that
Section of this Agreement and shall not be entitled to receive any severance
payments or severance benefits pursuant to any Other Arrangements. In addition,
to the extent any Other Anangement that was entered into prior to the date of
this Agreement provides for Executive to receive any payments or benefits upon a
tetmination or a resignation of employment for any reason (such agreement a
"Prior Agreement'), Executive hereby agrees that such termination pay and
benefit provisions of such Prior Agreement shall be and hereby are superseded by
this Agreement and from and after the date of this Agreement, such te1mination
pay and benefit provisions of the Prior Agreement shall be and are null and void
and of no further force or effect. For the avoidance of doubt, except as may
otherwise be agreed in writing between Executive and the Company or one of its
Affiliates after the date of this Agreement, it is intended that the other terms
and conditions of any Prior Agreement that do not provide for termination pay or
benefits, including any non-competition, non-solicitation, non­ disparagement,
confidentiality, or assignment of inventions covenants and other similar
covenants contained therein, shall remain in effect in accordance with their
te1ms for the periods set forth in the Prior Agreement. (f) Parachute Payments.
(i) Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments and benefits under Section 2(a) or Section 2(b) hereof,
being hereinafter referred to as the "Total Payments"), would be subject (in
whole or in part) to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then the Total Payments shall be reduced (in the order provided
in Section 2(f)(ii)) to the minimum extent necessary to avoid the imposition of
the Excise Tax on the Total Payments, but only if (1) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income and employment taxes on such reduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to (2) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state and local income and
employment taxes on such Total Payments and the amount of the Excise Tax to
which Executive would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). (ii) The Total
Payments shall be reduced in the following order: (1) reduction on a pro-rata
basis of any cash severance payments that are exempt from Section 409A of the
Code, (2) reduction on a pro-rata basis of any non-cash severance payments 5
NY\7059667.4

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_14.gif
[ex-10d34g014.gif]

or benefits that are exempt from Section 409A of the Code, (3) reduction on a
pro-rata basis of any other payments or benefits that are exempt from Section
409A of the Code and (4) reduction of any payments or benefits otherwise payable
to Executive on a pro-rata basis or such other manner that complies with Section
409A of the Code; provided, in the case of clauses (2), (3) and (4), that
reduction of any payments attributable to the acceleration of vesting of Company
equity awards shall be first applied to Company equity awards that would
otherwise vest last in time. (iii) All determinations regarding the application
of this Section 2(f) shall be made by an accounting firm or consulting group
with experience in performing calculations regarding the applicability of
Section 280G of the Code and the Excise Tax selected by the Company (the
"Independent Advisors"). For purposes of determinations, no portion of the Total
Payments shall be taken into account which, in the opinion of the Independent
Advisors, (1) does not constitute a "parachute payment" within the meaning of
Section280G(b)(2) ofthe Code (including by reason ofSection280G(b)(4)(A) ofthe
Code) or (2) constitutes reasonable compensation for services actually rendered,
within the meaning of Section 280G(b)(4)(B) of the Code, in excess of the "base
amount" (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation. The costs of obtaining such determination and all
related fees and expenses (including related fees and expenses incutTed in any
later audit) shall be borne by the Company. (iv) In the event it is later
determined that a greater reduction in the Total Payments should have been made
to implement the objective and intent of this Section 2(f), the excess amount
shall be returned immediately by Executive to the Company. (g) Withholding. All
compensation and benefits to Executive hereunder shall be reduced by all
federal, state, local and other withholdings and similar taxes and payments
required by applicable law. 3. Condition to Severance Obligations. The Company
shall be entitled to cease all severance payments and benefits to Executive in
the event of Executive's breach of Sections 4 or 5, or any of the provisions of
the Confidentiality Agreement or of any other non-competition, non-solicitation,
non-disparagement, confidentiality, or assignment of inventions covenants
contained in any other agreement between Executive and the Company, which other
covenants are hereby incorporated by reference into this Agreement. 4.
Restrictive Covenants. (a) Non-Solicitation and Non-Competition. (i)
Non-Solicitation. Executive agrees that, for a period of 12 months from and
after any termination of Executive's employment with the Company, voluntary or
involuntary, for any reason or no reason (the "Non-Compete Period''), Executive
shall not (directly or indirectly, on behalf of Executive or any third party)
(a) solicit, induce, recruit or encourage, or take any other action which is
intended to induce or encourage or facilitate or has the effect of inducing or
encouraging any of the Company's employees to leave their employment with the
Company or otherwise facilitates the hiring of any such employees by any 6
NY\7059667.4

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_15.gif
[ex-10d34g015.gif]

person outside the Company; or (b) solicit, interfere with, dismpt or attempt to
dismpt any past, present or prospective relationship, contractual or otherwise,
between the Company and any of its actual or prospective customers, suppliers,
employees or stockholders, within the Geographic Area (as defined below), other
than on behalf of the Company or any of its subsidiaries, directly or
indirectly, without the prior written consent of the Company. (ii)
Non-Competition. In addition, during the Non-Compete Period, Executive shall not
(except as set forth in Section 4(a)(viii) below), directly or indirectly, (a)
engage in (whether as an employee, agent, consultant, advisor, independent
contractor, proprietor, partner, officer, director or otherwise), (b) have any
ownership interest in (except for passive ownership of one percent (1%) or less
of any entity whose securities have been registered under the Securities Act of
1933, as amended, or Section 12 of the Securities Exchange Act of 1934), or (c)
pruticipate in the financing, operation, management or control of, any firm,
pattnership, corporation, entity or business, that engages or participates in a
"competing business purpose." The term "competing business purpose" shall mean
the Company's business, including without limitation telephone and internet
based physician consultation, as conducted or planned to be conducted by the
Company at any time during the course of Executive's employment with the Company
(including without limitation products and services under development as ofthe
date of termination). (iii) "Geographic Area" means any city, county or state,
or any similar subdivision thereof, in each of the United States of America.
(iv) Separate Covenants. The covenants contained in Section 4(a)(i) and 4(a)(ii)
shall be constmed as a series of separate covenants, one for each city, county,
state, or any similar subdivision in any Geographic Area and are in addition to
(and not in lieu of) and may be enforced separately from, any prior non-compete,
non-solicitation or other similar restrictive covenant or agreement between the
Company, it affiliates or subsidiaries and Executive. These covenants shall also
be constmed as a series of separate and successive covenants, one for each month
of the Non-Compete Period. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenants contained in
Section 4(a)(i) and 4(a)(ii) above. If, in any judicial or arbitral proceeding,
a court or arbitrator refuses to enforce any of such separate covenants (or any
part thereof), then such unenforceable covenant (or such part) shall be
eliminated from this Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event that the
provisions of Section 4(a)(i) and 4(a)(ii) above are deemed to exceed the time,
geographic or scope limitations petmitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, then permitted by such law. In the event that
the applicable court or arbitrator does not exercise the power granted to it in
the prior sentence, Executive and the Company agree to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term. The existence or assettion of
any claim by Executive against the Compru1y, whether based on this Agreement or
otherwise, shall not operate as a defense to the Company's enforcement of the
promises and covenants in the Confidentiality Agreement and this Section 4. An
alleged or actual breach of the Agreement by the Company will not be a defense
to enforcement of any such promise or covenant in this Section 4 or the
Confidentiality Agreement. 7 NY\7059667.4

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_16.gif
[ex-10d34g016.gif]

(v) Acknowledgements. Executive acknowledges that the nature of the Company's
business is such that if Executive were to become employed by, or substantially
involved in, the business of a competitor of the Company within the Non-Compete
Period, it will be difficult for Executive not to rely on or use the Company's
trade secrets and confidential information. Therefore, Executive has agreed to
enter into this Agreement to reduce the likelihood of disclosure of the
Company's trade secrets and confidential information. Executive therefore
aclmowledges and agrees that the promises in Section 4(a) are ancillary to an
otherwise enforceable agreement contained in this Agreement and the
Confidentiality Agreement. Executive also acknowledges that the limitations of
time, geography, and scope of activity agreed to above are reasonable because,
among other things: (a) the Company is engaged in a highly competitive industry;
(b) Executive will have continued and unique access to the trade secrets and
know-how of the Company, including without limitation the plans and strategy
(and in particular the competitive strategy) of the Company; (c) Executive is
receiving significant severance payments and benefits in connection with
Executive's termination of employment; (d) these non-competition and
non-solicitation agreements will not impose an undue hardship on Executive, and
Executive acknowledges that Executive will be able to obtain suitable and
satisfactory employment in Executive's chosen profession without violation of
these covenants; and (e) these covenants provide no more protection than is
reasonable and necessary to protect the trade secrets, confidential information,
customer contacts and relationships, and goodwill of the Company. (vi)
Resignation on Termination.On tetmination of Executive's employment, Executive
shall immediately (and with contemporaneous effect) resign any directorships,
offices or other positions that Executive may hold in the Company or any of its
affiliates, unless otherwise requested by the Board. (vii) Tolling ofNon-Compete
Period. The Non-Compete Period will not include any period(s) of violation of
such promises in this Section 4 or the Confidentiality Agreement, it being
understood that the extension of time provided in this Section 4 may not exceed
two (2) years. (viii)Carve-Out. Any provision of this Agreement to the contrary
notwithstanding, in no event shall the provisions hereof be interpreted so as to
prevent Executive immediately following cessation of his employment with Company
from being employed by a firm, partnership, corporation, entity or business that
has a primary purpose of investing in private companies unless such firm,
partnership, corporation, entity or business both (a) has an active ownership
interest in, and (b) has the legal right to appoint a director of, any of the
following: (a) American Well Corporation; (b) MDLIVE Inc.; (c) Doctor on Demand,
Inc.; or (d) any corporate successor or parent of any of the foregoing three
companies. 5. Non-disparagement. Upon termination of employment by the Company
or resignation of employment by Executive for any reason, Executive shall not,
directly, or through any other person or entity, make any public or private
statements that are disparaging of the Company, its business or its employees,
officers, directors, or stockholders; and the Company shall not, directly or
through any other person or entity, make any public or private statements that
are disparaging of Executive. 8 NY\7059667.4

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_17.gif
[ex-10d34g017.gif]

6. Agreement to Arbitrate. Any controversy, claim or dispute arising out of or
relating to this Agreement, shall be settled solely and exclusively by binding
arbitration in the borough of Manhattan, City of New York, New York or any
subsequent location where the principal offices of the Company are located. Such
arbitration shall be conducted in accordance with the then prevailing JAMS
Streamlined Arbitration Rules & Procedures, with the following exceptions if in
conflict: (a) one arbitrator shall be chosen by JAMS; (b) each party to the
arbitration will pay its pro rata share of the expenses and fees of the
arbitrator, unless otherwise required to enforce this Section 6; and (c)
arbitration may proceed in the absence of any patty if written notice (pursuant
to the JAMS' rules and regulations) of the proceedings has been given to such
patty. Each patty shall bear its own attorneys' fees and expenses. The parties
agree to abide by all decisions and awards rendered in such proceedings. Such
decisions and awards rendered by the at·bitrator shall be final and conclusive.
All such controversies, claims or disputes shall be settled in this manner in
lieu of any action at law or equity; provided, however, that nothing in this
Section shall be construed as precluding the bringing of an action in a court of
competent jurisdiction to enforce the Confidentiality Agreement or any other
non-competition, non-solicitation, non-disparagement, confidentiality, or
assignment of inventions covenants or other intellectual property related
covenants contained in any other agreement between Executive and the Company. 7.
At-Will Employment Relationship. Executive's employment with the Company is
at-will and not for any specified period and may be terminated at any time, with
or without Cause or advance notice, by either Executive or the Company. Any
change to the at-will employment relationship must be by specific, written
agreement signed by Executive and an authorized representative of the Company.
Nothing in this Agreement is intended to or should be construed to contradict,
modify or alter this at-will relationship. 8. General Provisions. (a)Successors
and Assigns. The rights of the Company under this Agreement may, without the
consent of Executive, be assigned by the Company to any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly, acquires all or substantially all
of the assets or business of the Company or to any of its Affiliates. The
Company will require any successor (whether direct or indirect, by purchase,
merger or otherwise) to all or substantially all of the business or assets of
the Company to assume this Agreement. Executive shall not be entitled to assign
any of Executive's rights or obligations under this Agreement. This Agreement
shall inure to the benefit of and be enforceable by Executive's personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. (b) Severability. In the event any
provision of this Agreement is found to be unenforceable by an arbitrator or
court of competent jurisdiction, such provision shall be deemed modified to the
extent necessary to allow enforceability of the provision as so limited, it
being intended that the parties shall receive the benefit contemplated herein to
the fullest extent permitted by law. If a deemed modification is not
satisfactory in the judgment of such arbitrator or comt, the unenforceable
provision shall be deemed deleted, and the validity and enforceability of the
remaining provisions shall not be affected thereby. 9 NY\7059667.4

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_18.gif
[ex-10d34g018.gif]

(c) Interpretation; Construction. The headings set fmih in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting patiy shall
not be employed in the interpretation of this Agreement. Either patty's failure
to enforce any provision of this Agreement shall not in any way be constmed as a
waiver of any such provision, or prevent that party thereafter from enforcing
each and every other provision of this Agreement. (d) Governing Law and Venue.
This Agreement will be governed by and construed in accordance with the laws
ofthe United States and the State of New York applicable to contracts made and
to be performed wholly therein, and without regard to the conflicts of laws
principles that would result in the application of the laws of another
jurisdiction. Any suit brought hereon shall be brought in the state or federal
courts sitting in the borough of Manhattan, City of New York, New York, the
patties hereby waiving any claim or defense that such forum is not convenient or
proper. Each party hereby agrees that any such court shall have in personam
jurisdiction over it and consents to service of process in any manner authorized
by New York law. (e) Notices. Any notice required or permitted by this Agreement
shall be in writing and shall be delivered as follows with notice deemed given
as indicated: (i) by personal delivery when delivered personally; (ii) by
overnight courier upon written verification of receipt; (iii) by telecopy or
facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (iv) by certified or registered mail, return receipt requested,
upon verification of receipt. Notice shall be sent to Executive at the most
recent address for Executive set forth in the Company's personnel files and to
the Company at its principal place of business, or such other address as either
patiy may specify in writing. (f) Survival. Sections 2 ("Severance"), 3
("Condition to Severance Obligations"), 4 ("Restrictive Covenants"), 5
("Non-disparagement"), 6 ("Agreement to Arbitrate") and 8 ("General Provisions")
of this Agreement shall survive termination of Executive's employment with the
Company. (g) Entire Agreement. This Agreement and any covenants and agreements
incorporated herein by reference as set forth in Section 3 together constitute
the entire agreement between the parties in respect of the subject matter
contained herein and therein and supersede all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral, provided, however, that for the avoidance of doubt, all Other Arrangements
(as such Other All'angements may be amended, modified or te1minated from time to
time) shall remain in effect in accordance with their terms, subject to Section
2(e) hereof. This Agreement may be amended or modified only with the written
consent of Executive and an authorized representative of the Company. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever. (h) Code Section 409A. 10 NY\7059667.4

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_19.gif
[ex-10d34g019.gif]

(i) The intent of the parties is that the payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively, "Section 409A")
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. (ii) Notwithstanding anything in this
Agreement to the contrary, any compensation or benefits payable under this
Agreement upon Executive's termination of employment shall be payable only upon
Executive's "separation from service" with the Company within the meaning of
Section 409A (a "Separation from Service") and, except as provided below, any
such compensation or benefits shall not be paid, or, in the case of
installments, shall not commence payment, until the 60th day following
Executive's Separation from Service (the "First Payment Date"). Any installment
payments that would have been made to Executive during the 60 day period
immediately following Executive's Separation from Service but for the preceding
sentence shall be paid to Executive on the First Payment Date and the remaining
payments shall be made as provided in this Agreement. (iii) Notwithstanding
anything in this Agreement to the contrary, if Executive is deemed by the
Company at the time of Executive's Separation from Service to be a "specified
employee" for purposes of Section 409A, to the extent delayed commencement of
any portion of the benefits to which Executive is entitled under this Agreement
is required in order to avoid a prohibited distribution under Section 409A, such
pottion of Executive's benefits shall not be provided to Executive prior to the
earlier of (i) the expiration of the six-month period measured fi·om the date of
Executive's Separation from Service with the Company or (ii) the date of
Executive's death. Upon the first business day following the expiration ofthe
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or Executive's estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
shall be paid as otherwise provided herein. (iv) Executive's right to receive
any installment payments under this Agreement shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A. Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to Section
409A. (i) Consultation with Legal and Financial Advisors. By executing this
Agreement, Executive acknowledges that this Agreement confers significant legal
rights, and may also involve the waiver of rights under other agreements; that
the Company has encouraged Executive to consult with Executive's personal legal
and financial advisors; and that Executive has had adequate time to consult with
Executive's advisors before executing this Agreement. G) Counterparts. This
Agreement may be executed in multiple counterpru.ts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument. [signature page follows] 11 NY\7059667.4

 

 








10.34_exh_10_34_2015-7-15 turitz executive severance agreement_page_20.gif
[ex-10d34g020.gif]

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING
AGREEMENTANDFULLYUNDERSTANDEACHANDEVERYPROVISION CONTAINED HEREIN. WHEREFORE,
THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW. TELADOC, INC.
By: AZ-/62s:-Name: Adam Vandervoort Title: Chief Legal Officer EXECUTIVE Andrew
Turitz NY\7059667.4

 



